DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Evan Glass on 06/08/2022.
The application has been amended as follows: replace claims 1 and 8 with the following:
1. (Currently Amended) An inverter control device comprising: a controller configured to control an inverter which generates an alternating current from a direct current by using a plurality of switching elements, supplies the generated alternating current to a motor, and drives the motor, wherein the alternating current includes a fundamental harmonic current corresponding to a rotational speed of the motor, and a harmonic current of a switching operation of the switching elements, and a second phase is controlled such that a first phase and the second phase are not superimposed on each other at a predetermined motor rotational speed, the first phase being a phase of an excitation force cyclically produced in the motor by the fundamental harmonic current, and the second phase being a phase of an excitation force cyclically produced in the motor by the harmonic current, wherein the inverter control device further comprises: a phase adjuster which: calculates a magnitude of vibration of the motor based on a vibration signal output from a vibration sensor which detects vibration of the motor; and responsive to determining the magnitude of vibration exceeds a predetermined value, outputs a carrier wave phase signal comprising a carrier wave phase to a PWM modulator; and the PWM modulator which receives the carrier wave phase signal from the phase adjuster and performs PWM modulation by using a carrier wave having the carrier wave phase, and generates a signal for controlling the switching operation of the switching elements according to the carrier wave.
8. (Currently Amended) An inverter control device comprising: a controller control an inverter which generates an alternating current from a direct current by using a plurality of switching elements, supplies the generated alternating current to a motor, and drives the motor, wherein the alternating current includes a fundamental harmonic current corresponding to a rotational speed of the motor, and a harmonic current of a switching operation of the switching elements, and a second phase is controlled such that a first phase and the second phase are not superimposed on each other at a predetermined motor rotational speed, the first phase being a phase of an excitation force cyclically produced in the motor by the fundamental harmonic current, and the second phase being a phase of an excitation force cyclically produced in the motor by the harmonic current, wherein the inverter control device further comprises: a phase adjuster which: calculates a magnitude of a sound of the motor based on a sound pressure signal output from a sound pressure sensor which detects sounds from the motor; and responsive to determining the magnitude of the sound of the motor exceeds a predetermined value, outputs a carrier wave phase signal comprising a carrier wave phase to a PWM modulator; and the PWM modulator which receives the carrier wave phase signal from the phase adjuster and performs PWM modulation by using a carrier wave having the carrier wave phase, and generates a signal for controlling the switching operation of the switching elements according to the carrier wave.
Allowable Subject Matter
Claims 1-4 and 7-8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846